EXHIBIT 10(n)




SUPPLEMENTAL COMPENSATION AGREEMENT






        THIS SUPPLEMENTAL COMPENSATION AGREEMENT made this 1st day of November,
2004, by and between MYERS INDUSTRIES, INC., an Ohio corporation ("Employer"),
and Jean-Paul Lesage ("Employee").


R E C I T A L S:


        A.     Employee has been employed by Employer for many years as Vice
President and Employee's services have been extremely valuable to Employer.

        B.     Employer desires to provide additional compensation to Employee
which does not involve any election by Employee to reduce Employee's current
compensation or to forego any increase in future compensation or to defer
receipt of any compensation to which Employee might otherwise be entitled.

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, the parties hereto, intending to be legally bound, mutually agree as
follows:

        1.     Payments. At any time after the date of this Agreement, Employee
may terminate Employee's active employment with Employer without prejudice to
Employee's rights under this Agreement. If Employee becomes totally and
permanently disabled while actively employed by the Employer, he shall be deemed
to have terminated his employment as of the date of such total and permanent
disability.

        Commencing on the 31st day of December, 2009, Employer shall pay to
Employee the sum of Fifty Thousand and 00/100 Dollars ($50,000) per year for a
period of ten (10) years. Each subsequent payment during the term shall be paid
on the 31st day of December. If Employee dies before the expiration of the
payment period, then said annual payments after Employee's death and during the
remaining term of the payment period shall be made by Employer to the
beneficiary named by the Employee on Exhibit A, until the balance of the
original ten (10) year period expires.

        2.     Employment Rights. This Agreement creates no obligation of
Employer to employ Employee for any specific length of time and creates no
obligation of Employee to continue in Employer's employ for any specific length
of time. Further, this Agreement does not create any other rights in Employee or
obligations on the part of Employer, except those set forth in this Agreement.
However, this Agreement shall in no way limit or modify any other agreement
between Employee and Employer (or any successor ) but in no event shall any such
agreement limit the obligations of Employer hereunder.

        3.     Acceleration of Benefit Payments. Employer hereby reserves the
right to accelerate the payment of any sums required to be paid by it pursuant
hereto without the consent of Employee or his beneficiary.



        4.     Assignability. Except to the extent that this provision may be
contrary to law, no assignment, pledge, collateralization, hypothecation or
attachment of any of the benefits under this Agreement shall be valid or
recognized by Employer.

        5.     Filing. The parties hereto acknowledge that a statement
concerning this Agreement may need to be filed with the U.S. Department of
Labor, and/or such governmental authorities in the country of Employee's
residence, and Employer agrees to prepare and file such statement. Employee
agrees to fully cooperate with Employer in providing any information required
for such filings, if any.

        6.     Binding Effect. This Agreement shall be binding upon and shall
inure to be benefit of the successors and assigns of the Employer.

        7.     Law Governing. This Agreement shall be governed by the laws of
the State of Ohio.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.






MYERS INDUSTRIES, INC.

   

By:

/s/   Stephen E. Myers





Stephen E. Myers, Chairman
& Chief Executive Officer

   

By:

/s/   Jean-Paul Lesage





Jean-Paul Lesage



 

 

 

 

 

 

 

 

 

 

 

 

 

[JPL Supp Comp Plan.WPD]

 

Exhibit A
Designation of Beneficary





I, Jean-Paul Lesage, hereby designate as my beneficiary under this Agreement,
the following person:

Name: Michele Lesage

Relationship to Employee: Spouse

Address:   3 rue des acacias
            PARIS 75017
            France


            Telephone: 33145744384

Employer shall have a right to rely upon this beneficiary designation unless I
have otherwise notified the Employer in writing of a change, and include the
information above.









Dated: November 1, 2004

/s/   Jean-Paul Lesage





 

Jean-Paul Lesage

